
	
		I
		111th CONGRESS
		2d Session
		H. R. 6071
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Sherman (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Kagen,
			 Mr. Jones,
			 Ms. Shea-Porter,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 and Mr. DeFazio) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To withdraw normal trade relations treatment from the
		  products of the People’s Republic of China, to provide for a balanced trade
		  relationship between that country and the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency China Trade Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States and the People’s Republic
			 of China are among the world’s largest economies and are among the world’s
			 largest producers and consumers of goods.
			(2)The Government of
			 the People’s Republic of China has pursued an international trade policy that
			 violates its obligations as a member of the World Trade Organization and other
			 international organizations, which has resulted in a perpetual, historically
			 high trade imbalance with the United States that threatens the stability of the
			 global economy.
			(3)As members of both
			 the World Trade Organization and the International Monetary Fund, the People’s
			 Republic of China has assumed a series of international legal obligations to
			 eliminate all subsidies for exports and to facilitate international trade. The
			 People’s Republic of China has failed to do so.
			(4)The Chinese
			 Government continues to maintain control over the decisions of Chinese
			 enterprises through ownership, board membership, and coercion.
			(5)The Chinese
			 Government, directly and indirectly, facilitates unfair requirements for
			 coproduction agreements between United States companies and Chinese
			 entities.
			(6)Since 1994, the
			 People’s Republic of China has repeatedly intervened in currency markets and
			 taken measures that have significantly misaligned the value of its currency
			 against the United States dollar and other currencies. This policy by the
			 People’s Republic of China has resulted in substantial undervaluation of the
			 renminbi by up to 40 percent or more.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)a persistent trade deficit with the
			 People’s Republic of China is harmful to the long-term health of the United
			 States economy and must be corrected; and
			(2)the President
			 should begin immediate, expedited negotiations with the People’s Republic of
			 China that are designed to eliminate the trade deficit within 4 years.
			4.Withdrawal of
			 normal trade relations treatment from the People’s Republic of
			 ChinaNotwithstanding the
			 provisions of title I of Public Law 106–286, title IV of the Trade Act of 1974,
			 or any other provision of law, upon the expiration of the 6-month period
			 beginning on the date of the enactment of this Act—
			(1)normal trade
			 relations treatment shall not apply to the products of the People’s Republic of
			 China, and normal trade relations treatment may not thereafter be extended to
			 the products of that country; and
			(2)the column 2 rate of duty under the
			 Harmonized Tariff Schedule of the United States shall apply to the products of
			 the People’s Republic of China.
			5.Balanced trade
			 relations with the People’s Republic of China
			(a)In
			 generalThe President shall, upon the enactment of this Act, take
			 the necessary steps to negotiate a trade relationship with the People’s
			 Republic of China that will achieve and maintain balanced trade between the
			 United States and the People’s Republic of China within four years after the
			 date of the enactment of this Act.
			(b)Submission of
			 implementing legislation
				(1)In
			 generalUpon conclusion of the negotiations specified in
			 subsection (a), the President shall submit implementing legislation to
			 Congress.
				(2)Implementing
			 legislationFor purposes of this section, the term
			 implementing legislation means legislation that only contains
			 provisions that are necessary to carry out any agreements negotiated under
			 subsection (a).
				(3)Expedited
			 consideration
					(A)In the house of
			 representativesFor the purpose of expediting the consideration
			 and enactment of implementing legislation submitted under paragraph (1), a
			 motion to proceed to the consideration of such implementing legislation after
			 it has been reported by the appropriate committee shall be treated as highly
			 privileged in the House of Representatives.
					(B)In the
			 senateImplementing legislation submitted under paragraph (1)
			 shall be considered in the Senate in accordance with the provisions of section
			 601(b) of the International Security Assistance and Arms Export Control Act of
			 1976.
					(c)Effect of
			 enactment of implementing legislationUpon the enactment of
			 implementing legislation under this section, section 4 shall cease to be
			 effective.
			6.DefinitionsIn this Act, the term balanced
			 trade means a balance of trade between the United States and the
			 People’s Republic of China that ensures the value of United States goods
			 exported from the United States, on a balance of payment basis, is equal in
			 value to goods imported from the People’s Republic of China, on a balance of
			 payment basis.
		
